Citation Nr: 1135664	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1980, June 1984 to May 1999, and from June 26 to October 23, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing at the RO in Nashville, Tennessee in July 2009.  This transcript has been associated with the file.

The case was brought before the Board in December 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a new VA examination.  The Veteran was afforded a VA examination in January 2010 for his bipolar disorder claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Evidence on file includes allegations that are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See September 2008 substantive appeal and January 2010 VA examination; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU.").  The RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  This issue is REFERRED to the RO for appropriate action.  

FINDING OF FACT

The Veteran's bipolar disorder is related to service.


CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for bipolar disorder the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his bipolar disorder began in-service, but he was not diagnosed until after service.  In the instant case the Board observes that the Veteran has been diagnosed with bipolar disorder and has been treated for it since 2006.  See June 2006 private treatment record.  

The Veteran testified at the Board hearing in July 2009 that he really began to notice bipolar symptoms approximately 3 months after his final tour ended, However there had been other indications that he was suffering from bipolar disorder from before this time.  He also testified that he was hospitalized from June to July 2006 and from February to March 2007 with psychiatric problems.  The Board also notes that the Veteran is currently receiving Social Security Administration benefits for his bipolar disorder.  See March 2009 Social Security Administration Decision.

The Veteran was afforded a VA examination in January 2010.  The examiner noted the Veteran was a physician and a battalion surgeon in Iraq, which included combat experience.  The examiner also diagnosed the Veteran with bipolar disorder.  The examiner ultimately opined that it was at least as likely as not that the Veteran's current bipolar disorder was related to service.  The examiner's rationale was that the Veteran had multiple factors that could have contributed to his diagnosis including chronic stressors, such as professional stress in the medical field, and recent acute stress, such as the Veteran's experiences in a war zone in Iraq.

In sum, as there is corroborative evidence that the Veteran currently suffers from bipolar disorder and there is a competent medical opinion linking bipolar disorder to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for bipolar disorder is granted.


ORDER

Entitlement to service connection for bipolar disorder is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


